In a medical malpractice action to recover damages for wrongful death and conscious pain and suffering, the defendant physicians appeal from an order of the Supreme Court, Nassau County, entered July 10, 1975, which denied their motion to dismiss the complaint. Order affirmed, with $50 costs and disbursements. The order under review should be affirmed for the reasons set forth in Schiavone v County of Nassau (51 AD2d 980). Rabin, Acting P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.